DISMISS; Opinion Filed November 25, 2014.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01761-CR

                           JOE EARL WALTON, JR., Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-51913-Y

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion.

       The Court hereby GRANTS the motion to dismiss and ORDERS the appeal

DISMISSED and that this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                    PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131761F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOE EARL WALTON, JR., Appellant                   Appeal from the Criminal District Court
                                                  No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01761-CR        V.                      F12-51913-Y).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Lang-Miers
                                                  participating.



       Based on the Court’s opinion of this date, we GRANT appellant’s motion to voluntarily
dismiss his appeal and DISMISS the appeal.



       Judgment entered this 25th day of November, 2014.




                                            -2-